Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant’s Application filed 5/20/2020.
Claims 1-15 are pending for this examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-15 are allowed.  

The following is an examiner’s statement of reasons for allowance: 
	Prior art teaches memory systems that implement a protection unit upon memory to prevent unwanted changes that can be unlocked through various means including a physical lock and key, a coded lock and corresponding unlock code, and other methods, however, the prior art does not fairly teach or suggest, individually or in combination, a memory device implementing non-volatile memory and a protection unit connected to a communication bus to detect unlock, write, or erase commands and for locking and unlocking the memory, and a sequencer to receive .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johnson et al. (US 2010/0088527) teaches a memory protection system using a user input key the compare with an internal private key to determine whether the inputs are valid to unlock access to memory or if it should be blocked.
Bingham (US 2010/0031349) teaches a secure data storage where a key transmission is received and matched to a security token to determine if the communication should be allowed or blocked.
Niwa et al. (US 2011/0067460) teaches a memory storage system with a cylindrical lock that uses a physical key to determine whether the memory is locked or unlocked and available for access.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SUN whose telephone number is (571)270-1724.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL SUN/Primary Examiner, Art Unit 2183